Name: Commission Regulation (EU) No 1327/2014 of 12 December 2014 amending Regulation (EC) No 1881/2006 as regards maximum levels of polycyclic aromatic hydrocarbons (PAHs) in traditionally smoked meat and meat products and traditionally smoked fish and fishery products Text with EEA relevance
 Type: Regulation
 Subject Matter: fisheries;  foodstuff;  economic geography;  animal product;  chemistry;  health;  marketing
 Date Published: nan

 13.12.2014 EN Official Journal of the European Union L 358/13 COMMISSION REGULATION (EU) No 1327/2014 of 12 December 2014 amending Regulation (EC) No 1881/2006 as regards maximum levels of polycyclic aromatic hydrocarbons (PAHs) in traditionally smoked meat and meat products and traditionally smoked fish and fishery products (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 315/93 of 8 February 1993 laying down Community procedures for contaminants in food (1), and in particular Article 2(3) thereof, Whereas: (1) Commission Regulation (EC) No 1881/2006 (2) sets maximum levels for polycyclic aromatic hydrocarbons (PAHs) in food, including smoked meat and meat products and smoked fish and fishery products. (2) According to that Regulation, maximum levels for PAHs must be safe and as low as reasonably achievable (ALARA) based upon good manufacturing and agricultural/fishery practices. In 2011, data for smoked fish and smoked meat have shown that lower maximum levels were achievable. Nevertheless, adaptations of smoking technology were necessary in some cases. Therefore, for smoked meat and meat products and smoked fish and fishery products a transition period of three years was granted before the lower maximum levels become applicable as from 1 September 2014. (3) However recent evidence is demonstrating that, despite the application of good smoking practices to the extent possible, the lower levels for PAHs are not achievable in several Member States in certain cases of traditionally smoked meat and meat products and traditionally smoked fish and fishery products, as in those cases the smoking practices cannot be changed without changing significantly the organoleptic characteristics of the food. Consequently such traditionally smoked products would disappear from the market resulting in the closure of many small and medium size enterprises (SMEs). (4) Therefore it is appropriate to provide a derogation from the application of the lower maximum levels for PAHs as of 1 September 2014 for certain Member States for 3 years for local production and consumption of traditionally smoked meat and meat products and/or fish and fishery products. The current applicable maximum levels should continue to apply to those smoked products. This derogation should cover generally all meat and meat products and/or fish and fishery products without giving specific names of foodstuffs. (5) The Member States concerned should continue to monitor the presence of PAHs in those products and to establish programmes to implement good smoking practices where possible. (6) Within three years from the application of this Regulation, the situation should be re-assessed on the basis of all available information, which could result in a more limited and detailed list of smoked meat and meat products, fish and fishery products for which then a derogation for local production and consumption could be granted without a time limit. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Regulation (EC) No 1881/2006 In Article 7 of Regulation (EC) No 1881/2006 the following paragraphs 6 and 7 are added: 6. By way of derogation from Article 1, Ireland, Spain, Croatia, Cyprus, Latvia, Poland, Portugal, Romania, Slovak Republic, Finland, Sweden and the United Kingdom may authorise the placing on their market of traditionally smoked meat and smoked meat products, smoked in their territory and intended for consumption in their territory with levels of PAHs higher than those set out in point 6.1.4. of the Annex, provided that those products comply with the maximum levels applicable before 1 September 2014, i.e. 5,0 Ã ¼g/kg for benzo(a)pyrene and 30,0 Ã ¼g/kg for the sum of benzo(a)pyrene, benz(a)anthracene, benzo(b)fluoranthene and chrysene. Those Member States shall continue to monitor the presence of PAHs in traditionally smoked meat and smoked meat products and shall establish programmes to implement good smoking practices where possible, within the limits of what is economically feasible and what is possible without losing typical organoleptic characteristics of those products. Within 3 years from the application of the Regulation, the situation shall be re-assessed, on the basis of all available information, in view of determining a list of smoked meat and smoked meat products for which the derogation for local production and consumption shall be continued without a time limit. 7. By way of derogation from Article 1, Ireland, Latvia, Romania, Finland, Sweden and the United Kingdom may authorise the placing on their market of traditionally smoked fish and smoked fishery products, smoked in their territory and intended for consumption in their territory with levels of PAHs higher than those set out in point 6.1.5. of the Annex, provided that those smoked products comply with the maximum levels applicable before 1 September 2014, i.e. 5,0 Ã ¼g/kg for benzo(a)pyrene and 30,0 Ã ¼g/kg for the sum of benzo(a)pyrene, benz(a)anthracene, benzo(b)fluoranthene and chrysene. These Member States shall continue to monitor the presence of PAHs in traditionally smoked fish and smoked fishery products and shall establish programmes to implement good smoking practices where possible, within the limits of what is economically feasible and what is possible without losing typical organoleptic characteristics of those products. Within 3 years from the application of this Regulation, the situation shall be re-assessed, on the basis of all available information, in view of determining a list of smoked fish and smoked fishery products for which the derogation for local production and consumption shall be continued without a time limit. Article 2 Entry into force and application This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply as from 1 September 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 37, 13.2.1993, p. 1. (2) Commission Regulation (EC) No 1881/2006 of 19 December 2006 setting maximum levels for certain contaminants in foodstuffs (OJ L 364, 20.12.2006, p. 5).